DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 October 2021 has been entered. Claims 1-5 remain pending.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goldstein et al. (US Patent No. 9,953,546 B1). 
Regarding claim 1, Goldstein discloses: 
a hand-manipulating coding block (see abstract), comprising: 

 at least one numbering block (value block) configured to have a unique ID, to be connected to the real coding block, and to input a numerical value (column 8, line 64 – column 9, line 7); and 
a main block (sequencer block) configured to be connected to the real coding block to sequentially execute codes corresponding to IDs received from the real coding blocks (column 6, lines 5-47),
wherein a first real coding block corresponds to a control function including “if” (Fig. 6 – column 7, line 60 – column 8, line 9), and
wherein a second real coding block corresponds to a calculation function including “+” (Fig. 9 – column 9, lines 8-17).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al. (US Patent No. 9,953,546 B1).
Regarding claim 2, Goldstein further discloses 
at least one variable block (e.g. sensor block – see Fig. 7) configured to have a unique ID to be connected to the real coding block, and to input a variable value (e.g. a sensor value - column 8, lines 55-63); 
the real coding block includes: 
a coding memory having a unique ID (column 12, lines 45-46); 
a first coding connector (242) connected to the real coding block positioned at an upper portion thereof for communicating; and
a second coding connector (244) connected to the real coding block positioned at a lower portion thereof for communicating (see Fig. 2C); 
at least one third coding connector connected to the numbering block (see Fig. 6 – logic block may include third connector 630 – column 7, line 60 – column 8, line 9); 
a fifth coding connector (234) connected to the real coding block positioned at a central portion for communicating (column 5, lines 30-35 – all blocks may have wireless communication connector for communicating with other blocks); and 

It is noted that Goldstein does not appear to disclose at least one fourth coding connector connected to the variable block. However, such a modification of Goldstein would constitute a mere duplication of parts (adding another connector). The addition of another connector would have no patentable significance, as connecting an additional block to the coding block would not provide any new and unexpected result. Accordingly, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combination of Goldstein and Seligman by providing a fourth coding connector for connecting the variable block along with the numbering block and another coding block, to obtain predictable results of allowing for more parallel inputs into the coding block. 

Regarding claims 3-5, Goldstein further discloses
the numbering block (value block) includes: 
a button part for selecting a number; 
a numeric connector connected to the real coding block (column 8, line 64 – column 9, line 7); 
a numeric display part (indicator 240) displaying a number selected in the button part; and 

wherein the variable block includes: 
a variable memory having a unique ID; 
a variable connector connected to the real coding block; and 
a variable controller transmitting the ID stored in the variable memory to the real coding block through the variable connector (see Fig. 6; column 7, line 60 – column 8, line 9) (as per claim 4), and 
the main block (sequencer block) includes: 
a main memory storing instructions and variables corresponding to the unique IDs of the real coding block and the variable block; 
at least one main connector connected to the real coding block; and 
a main controller executing an input value inputted from the real coding block with reference to the main memory (column 6, lines 5-47; column 12: lines 33-67) (as per claim 5).

Response to Arguments
8.	 Applicant's arguments filed 22 October 2021 have been fully considered but they are not persuasive. Applicant argues that neither Goldstein nor Seligman disclose the newly added features of a first real coding block corresponding to a control function and a second real coding block corresponding to a calculation function. However, as detailed in the rejection of claim 1 above, Goldstein discloses at Fig. 6 a coding block with an “if” control function, and a coding block including a “+” calculation function at Fig. 9. Accordingly, these arguments are not persuasive.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner, Art Unit 3715